DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 3/2/2021.
Claims 1-8 are amended. Claim 9 is cancelled. Claims 10-17 are new.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2021 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 10, 14, and 16-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (US 2003/0086800; IDS).
In claim 1, Kurihara discloses a wiring apparatus (50) for a motor (30), comprising: an annular member (50) having a first side adjacent to a motor (30) and a second side opposite to the first side; and a conductor (51, 52, 53) embedded in the annular member (50) and comprising a plurality of joints (54b) coupled to each other via a conductive bar (53); wherein the annular member (50) comprises a first group of holes (Comp_H1; annotated in Fig. 6 below) and a second group of holes (Comp_H2; annotated in Fig. 6 below), the first group of holes (Comp_H1) each extending from the first side to the plurality of joints (54b), the second group of holes (Comp_H2) arranged opposite to the first set of holes (Comp_H1) and each extending from the second side to the plurality of joints (54b).

    PNG
    media_image1.png
    482
    656
    media_image1.png
    Greyscale

In claim 5, Kurihara discloses a protrusion (37) adjacent to a periphery of the annular member (50) and extending from the first side toward the motor (30) so as to be inserted into a recess (34b) of the periphery of a stator (34) of the motor (30).
In claim 7, Kurihara discloses wherein the annular member (50) is made of an insulating material ([0032]).
In claim 8, Kurihara discloses wherein the conductive bar (53) is helically arranged in the annular member (50; Fig. 4) and is insulated from outside by the annular member (50).
In claim 10, Kurihara discloses an apparatus comprising a motor (30); and a wiring apparatus (50), comprising: an annular member (50) having a first side adjacent to a motor (30) and a second side opposite to the first side; and a conductor (51, 52, 53) embedded in the annular member (50) and comprising a plurality of joints (54b) coupled to each other via a conductive bar (53); wherein the annular member (50) comprises a first group of holes (Comp_H1; annotated in Fig. 6 above) and a second group of holes (Comp_H2; annotated in Fig. 6 above), the first group of holes (Comp_H1) each extending from the first side to the plurality of joints (54b), the second group of holes (Comp_H2) arranged opposite to the first set of holes (Comp_H1) and each extending from the second side to the plurality of joints (54b).
In claim 14, Kurihara discloses a protrusion (37) adjacent to a periphery of the annular member (50) and extending from the first side toward the motor (30) so as to be inserted into a recess (34b) of the periphery of a stator (34) of the motor (30).
In claim 16, Kurihara discloses wherein the annular member (50) is made of an insulating material ([0032]).
In claim 17, Kurihara discloses wherein the conductive bar (53) is helically arranged in the annular member (50; Fig. 4) and is insulated from outside by the annular member (50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2003/0086800; IDS).
In claim 6, Kurihara teaches the apparatus of claim 1, with the exception of the conductor being made of a metal comprising copper.
However, one skilled in the art recognizes copper as a common material used in the construction of the conductor for high electrical conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Kurihara to have a conductor constructed of a metal comprising copper, in order to provide a conductor having high electrical conductivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 15, Kurihara teaches the apparatus of claim 10, with the exception of the conductor being made of a metal comprising copper.
However, one skilled in the art recognizes copper as a common material used in the construction of the conductor for high electrical conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Kurihara to have a conductor constructed of a metal comprising copper, in order to provide a conductor having high electrical conductivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2003/0086800; IDS) in view of Bott et al. (US 7692356).
In claim 2, Kurihara teaches the apparatus of claim 1; furthermore Kurihara teaches an enameled wire ([0006]).
Kurihara does not teach a groove arranged at a periphery of the annular member and extending from the first side to the second side, the groove being adapted for an enameled wire of the motor to pass through from the first side to enter the second set of holes on the second side, so as to be connected to the joint.
However, Bott teaches (Fig. 7 below) an annular member (7) having a groove (11) arranged at a periphery of the annular member (7) and extending from a first axial side to a second axial side, the groove (11) being adapted for a wire (23) of the motor (1) to pass through from the first side to the second side.
Therefore in view of Bott, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the annular member of Kurihara to have a groove arranged at a periphery of the annular member and extending from the first side to the second side, the groove being adapted for an enameled wire of the motor to pass through from the first side to enter the second set of holes on the second side, so as to be connected to the joint, in order to help prevent movement of the wire in a radial or circumferential direction of the annular member (Bott; Col. 4, ln. 58-67).
	
	

    PNG
    media_image2.png
    409
    516
    media_image2.png
    Greyscale

In claim 11, Kurihara teaches the apparatus of claim 10; furthermore Kurihara teaches an enameled wire ([0006]).
Kurihara does not teach a groove arranged at a periphery of the annular member and extending from the first side to the second side, the groove being adapted for an enameled wire of the motor to pass through from the first side to enter the second set of holes on the second side, so as to be connected to the joint.
However, Bott teaches (Fig. 7 above) an annular member (7) having a groove (11) arranged at a periphery of the annular member (7) and extending from a first axial side to a second axial side, the groove (11) being adapted for a wire (23) of the motor (1) to pass through from the first side to the second side.
Therefore in view of Bott, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Kurihara to have a groove arranged at a periphery of the annular member and extending from the first side to the second side, the groove being adapted for an enameled wire of the motor to pass through from the first side to enter the second set of holes on the second side, so as to be connected to the joint, in order to help prevent movement of the wire in a radial or circumferential direction of the annular member (Bott; Col. 4, ln. 58-67).
Claim(s) 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2003/0086800; IDS) in view of Seo et al. (US 2014/0183992; IDS).
In claim 3, Kurihara teaches the apparatus of claim 1, with the exception of wherein the annular member further comprises a welding hole provided at a periphery of the annular member and extending from the first side to the second side, the welding hole being adapted for a lead wire of the motor to pass through to be welded to the lead wire.
However, Seo teaches (Fig. 1-8) an apparatus (100) wherein a member (10) further comprises a welding hole (17) provided at a periphery of the member (10) and extending from a first axial side to a second axial side, the welding hole (17) being adapted for a lead wire (6) of the motor (100) to pass through to be welded to the lead wire (6).
Therefore in view of Seo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Kurihara to have the annular member further comprising a welding hole provided at a periphery of the annular member and extending from the first side to the second side, the welding hole being adapted for a lead wire of the motor to pass through to be welded to the lead wire, in order to fix the lead wires to the annular member while electrically connecting said lead wire to the annular member (Seo; [0060]).
In claim 4, Kurihara as modified teaches the apparatus of claim 3; furthermore Kurihara does not teach wherein the welding hole comprises a plurality of welding holes arranged adjacent to each other at the periphery of the annular member.
However, Seo further teaches wherein the welding hole (17) comprises a plurality of welding holes (17; Fig. 3) arranged adjacent to each other at the periphery of the member (10).
Therefore further in view of Seo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the apparatus of Kurihara as modified to have the welding hole comprising a plurality of welding holes arranged adjacent to each other at the periphery of the annular member, in order to simplify the manufacture of the apparatus (Seo; [0065-0080]).
In claim 12, Kurihara teaches the apparatus of claim 10, with the exception of wherein the annular member further comprises a welding hole provided at a periphery of the annular member and extending from the first side to the second side, the welding hole being adapted for a lead wire of the motor to pass through to be welded to the lead wire.
However, Seo teaches (Fig. 1-8) an apparatus (100) wherein a member (10) further comprises a welding hole (17) provided at a periphery of the member (10) and extending from a first axial side to a second axial side, the welding hole (17) being adapted for a lead wire (6) of the motor (100) to pass through to be welded to the lead wire (6).
Therefore in view of Seo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Kurihara to have the annular member further comprising a welding hole provided at a periphery of the annular member and extending from the first side to the second side, the welding hole being adapted for a lead wire of the motor to pass through to be welded to the lead wire, in order to fix the lead wires to the annular member while electrically connecting said lead wire to the annular member (Seo; [0060]).
In claim 13, Kurihara as modified teaches the apparatus of claim 3; furthermore Kurihara does not teach wherein the welding hole comprises a plurality of welding holes arranged adjacent to each other at the periphery of the annular member.
However, Seo further teaches wherein the welding hole (17) comprises a plurality of welding holes (17; Fig. 3) arranged adjacent to each other at the periphery of the member (10).
Therefore further in view of Seo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the apparatus of Kurihara as modified to have the welding hole comprising a plurality of welding holes arranged adjacent to each other at the periphery of the annular member, in order to simplify the manufacture of the apparatus (Seo; [0065-0080]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guntermann et al. (US 11424658) teaches a device for a compressor of a fluid having an annular member used as a carrier element for a stator.
Capoulun et al. (US 10447112) teaches an electric fan set having a motor with a wiring apparatus for a stator.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832